Title: To Thomas Jefferson from George Jefferson, 10 December 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond 10th. Decr 1808
                  
                  Judge Tucker having left this for Williamsburg on Monday last, I shall forward your letter to him by the present mail.
                  I am Dear Sir Your Very humble servt.
                  
                     Geo. Jefferson
                     
                  
               